BALISOK & KAUFMAN, PLLC
251 Troy Avenue
Brooklyn, New York 11213
Phone: (718) 928-9607
Fax: (718) 534-9747
Proposed Attorneys for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                                  Chapter 11

                                                                  Case No. 19-42177-cec
                                    Debtor.
----------------------------------------------------------X

 NOTICE OF APPICATION EMPLOY AND RETAIN BALISOK & KAUFMAN PLLC
AS ATTORNEYS FOR THE DEBTOR, NUNC PRO TUNC, AS OF THE FILING DATE

        PLEASE TAKE NOTICE that, upon the annexed motion of Joseph Y. Balisok, Esq.,

attorney for Juan Alfaro Design, Inc, (“Debtor”), the annexed exhibits, and Debtor’s affirmation

in support, a motion will be made before the Honorable Carla E. Craig, Courtroom 3529, at the

United States Bankruptcy Court for the Eastern District of New York, at the Conrad B.

Duberstein Courthouse, 271-C Cadman Plaza East, Brooklyn, NY 11201, on Tuesday, June 11

2019, 2:00 p.m., for the entry of an order to employ and retain Balisok & Kaufman PLLC as

attorneys for the debtor, nunc pro tunc, as of the filing date.

        Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

        If you do not want the court to enter an Order granting any of the relief herein requested,

or if you want the court to consider your views on the motion, then on or before June 8, 2019, you

or your attorney must:
   1. File with the court a written request for a hearing or, if the court requires a written
      response, an answer, explaining your position, at:

                                 United States Bankruptcy Court
                                  Eastern District of New York
                               271-C Cadman Plaza East, Ste 1595
                                  Brooklyn, New York 11201

   2. If you mail your response to the court for filing, you must mail it early enough so the
      court will receive it on or before the date stated above; You must also send a copy to:

                                    Balisok & Kaufman, PLLC
                                         251 Troy Avenue
                                       Brooklyn, NY 11213

   3. Attend the hearing scheduled to be held on Tuesday, June 11, 2019 at 2:00 p.m., in the
       United States Bankruptcy Court, located at 271-C Cadman Plaza East, Courtroom 3529,
       Brooklyn, New York 11201; and

   4. Take any and all other steps required to oppose a motion under local rule or court order.

   If you or your attorney do not take these steps, the court may decide that you do not oppose

the relief sought in the motion and may enter an order granting that relief.

Dated: Brooklyn, New York                     /s/ Joseph Y Balisok
       May 13, 2019                           Joseph Y. Balisok
                                              BALISOK & KAUFMAN, PLLC
                                              251 Troy Avenue
                                              Brooklyn, NY 11213
                                              Telephone: (718) 928-9607
                                              Facsimile: (718) 534-9747
                                              joseph@lawbalisok.com




                                                 2
UNITED STATES BANKRUPTCY COURT                                  Hearing Date: June 11, 2019
EASTERN DISTRICT OF NEW YORK                                    Hearing Time: 2:00 p.m. (EST)
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                                Chapter 11

                                                                Case No. 19-42177-cec
                                             Debtor.
----------------------------------------------------------X

    APPLICATION TO EMPLOY AND RETAIN BALISOK & KAUFMAN PLLC AS
   ATTORNEYS FOR THE DEBTOR, NUNC PRO TUNC, AS OF THE FILING DATE

TO:     THE HONORABLE CARLA E. CRAIG,
        UNITED STATES BANKRUPTCY JUDGE:

        Juan Alfaro Design, Inc., the above-captioned debtor and debtor-in-possession (the

“Debtor”), hereby submits this application (the “Application”) seeking entry of an order

authorizing the Debtor’s retention of Balisok & Kaufman, PLLC (“BK”) as his attorneys. In

support of its Application, the Debtor respectfully alleges as follows:

                                              JURISDICTION

        1.       The Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this

proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

        2.        The statutory basis for the relief requested herein are sections 105(a), 363(b),

507(a)(3) and 507(a)(4) of Title 11 of the United States Code, 11 U.S.C., et seq. (the

“Bankruptcy

Code”).

                                              BACKGROUND

        3.        On April 10, 2019, (the "Filing Date"), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”).

                                                        3
       4.      The Debtor has continued in possession of its property and the management of its

business affairs as a debtor-in-possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy

Code. No trustee, examiner or statutory committee has been appointed.

                                    RELIEF REQUESTED

       5.      The Debtor seeks to retain BK as its attorneys to file and prosecute its

Chapter 11 case and all related matters, effective as of the Filing date. Accordingly, the Debtor

requests entry of an order in substantially the form annexed hereto as Exhibit “B” and pursuant

to Bankruptcy Code §327(a) and Bankruptcy Rule 2014(a) authorizing the Debtor to employ and

retain BK as its attorneys to perform services necessary in the Chapter 11 case.

       6.      The professional services BK will render to the Debtor include the following:

               a.      To give advice to the Debtor with respect to its powers and duties as
                       Debtor-in-Possession and the continued management of its property and
                       affairs.

               b.      To negotiate with creditors of the Debtor and work out a plan of
                       reorganization and take the necessary legal steps in order to effectuate
                       such a plan including, if need be, negotiations with the creditors and other
                       parties in interest.

               c.      To prepare the necessary answers, orders, reports and other legal papers
                       required for the Debtor who seeks protection from its creditors under
                       Chapter 11 of the Bankruptcy Code.

               d.      To appear before the Bankruptcy Court to protect the interest of the
                       Debtor and to represent the Debtor in all matters pending before the Court.

               e.      To attend meetings and negotiate with representatives of creditors and
                       other parties in interest.

               f.      To advise the Debtor in connection with any potential refinancing of
                       secured debt and any potential sale of the business.

               g.      To represent the Debtor in connection with obtaining post-petition
                       financing.
               h.      To take any necessary action to obtain approval of a disclosure statement
                       and confirmation of a plan of reorganization.

                                                 4
               i.      To perform all other legal services for the Debtor which may be necessary
                       for the preservation of the Debtor’s estate and to promote the best interests
                       of the Debtor, its creditors and its estate.

       7.       The Debtor has selected BK for the reason that BK’s attorneys have had

extensive experience representing debtors in proceedings before this Court and are well suited to

represent the Debtor in the instant proceedings.

       8.      It is necessary for the Debtor to employ BK for such professional services

pursuant to §327 of the Bankruptcy Code.

       9.      To the best of the Debtor’s knowledge, BK has no connection with the creditors

or any other party in interest or their attorneys. The affidavit of Joseph Y. Balisok, Esq. (the

“Balisok Affidavit”) as to his disinterestedness is annexed hereto as Exhibit “A.”

       10.     To the best of the Debtor’s knowledge, BK does not hold or represent any interest

adverse to the Debtor’s estate, BK is a “disinterested person” as defined in Bankruptcy Code

§101(14), and BK’s employment is necessary and in the best interest of the Debtor and its estate.

       11.      Subject to Court approval, compensation will be paid to BK for services provided

on an hourly basis plus reimbursement of actual, necessary expenses incurred. BK Bankruptcy

Practice Group’s 2018 hourly rates for matters related to these Chapter 11 proceedings are as

follows:

               Attorneys - $350.00 to $500.00 per hour
               Law Clerks/Paralegals - $175.00 per hour

       12.     The hourly rates above are subject to periodic adjustment to reflect economic and

other conditions. The hourly rates above are standard, if not below standard, rates for work of

this nature. These rates are designed to fairly compensate BK for the work of its attorneys and

paralegals and to cover fixed routine overhead expenses.



                                                   5
       13.     Prior to the Chapter 11 filing, BK received a retainer from the Debtor in the

amount of $12,000.00. Such payment was not on account of any pre-petition debt owed to BK.

       14.     BK will be paid for the legal services rendered upon application duly filed with

this Court pursuant to Bankruptcy Code §330 and pursuant to the procedures established by the

Order Pursuant to 11 U.S.C. Sections 105(a) and 331 Establishing Procedures for Monthly

Compensation and Reimbursement of Expenses of Professionals as may be further entered by

this Court.

       15.     The Debtor desires to employ BK pursuant to Bankruptcy Code §327 because of

the extensive legal services, which are required and indeed are anticipated for a successful

reorganization under Chapter 11 of the Bankruptcy Code.

       WHEREFORE, the Debtor prays for an Order of this Court authorizing it to employ and

appoint Balisok & Kaufman, PLLC to represent it in this proceeding under Chapter 11 of the

Bankruptcy Code, nunc pro tunc, as of the Filing Date, together with such other and further relief

as appears just to this Court, for all of which no previous application has been made.

Dated: Brooklyn, New York
       May 13, 2019                          DEBTOR


                                             /s/ Juan Alfaro
                                             By: Juan Alfaro
                                             Title: CEO




                                                 6
EXHIBIT A




    7
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                               Chapter 11

                                                               Case No. 19-42177-cec
                                             Debtor.
----------------------------------------------------------X

       AFFIDAVIT OF JOSEPH Y. BALISOK IN SUPPORT OF APPLICATION TO
        EMPLOY AND RETAIN BALISOK & KAUFMAN PLLC AS ATTORNEYS
          FOR THE DEBTOR, NUNC PRO TUNC, AS OF THE FILING DATE

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF KINGS                    )

        JOSEPH Y. BALISOK, being duly sworn, deposes and says:

    1. I am an attorney duly admitted to practice before this Court and a partner of the firm

        Balisok & Kaufman PLLC, (“BK”), 251 Troy Avenue, Brooklyn, NY 11213.

    2. I submit this Affidavit in support of the Application of Juan Alfaro Designs, Inc., the

        above-captioned debtor and debtor-in-possession (the “Debtor”) to Employ and Retain

        BK as Attorneys for the Debtor in connection with the above-captioned Chapter 11 case

        on the terms set forth in the accompanying Application.

    3. Neither I, nor BK or any attorney at BK has any connection with the Debtor, its creditors,

        or any other party in interest herein or their respective attorneys.

    4. Furthermore, neither I nor BK or any attorney at BK is a pre-petition creditor of the

        Debtor.

    5. Based upon all of the foregoing, I respectfully submit that BK does not hold nor represent

        any interest adverse to the Debtor herein or its estate, in the matters upon which they are

        to be engaged.


                                                        8
6. BK shall make proper application to the Court for compensation for the services rendered

   to the Debtor in this proceeding pursuant to § 330 of the Bankruptcy Code and pursuant

   to the procedures established by the order pursuant to 11 U.S.C. Sections 105(a) and 331

   Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of

   Professionals as may be further entered by this Court.

                                    Disinterestedness

7. To the best of my knowledge, the law firm of Balisok & Kaufman PLLC is a

   disinterested person within the meaning of § 101(14) of the Bankruptcy Code in that its

   members and associates (a) are not creditors, equity security holders or insiders of the

   Debtor, (b) are not and were not within two years before the Filing Date a director,

   officer or employee of the Debtor, (c) do not have an interest materially adverse to the

   interest of the estate, or any class of creditors or equity security holders by reason of any

   direct or indirect relationship to, connection with, or interest in the Debtor, or for any

   other reason.

                                 Disclosure Procedures

8. In preparing this affidavit, a conflict search was conducted which compared a list of the

   Debtor’s known creditors, members, directors, officers, debtors, and financial

   institutions, and the U.S. Trustee for Region 2, and members of his office (the “Potential

   Party List”) against BK’s database of all existing and prior matters and contacts (the

   “Database”). No parties on the Potential Party List were identified by Deponent as

   current or former clients of the firm, or in any way related, such that BK could not be

   opposed to them.




                                             9
9. Insofar as I have been able to ascertain, BK is a disinterested party within the meaning of

   section 101(14) of the Bankruptcy Code, holds nor represents any adverse interest to and

   has no connections to the Debtor, the Debtor’s estate, its creditors or any other party in

   interest herein or their respective attorneys and accountants with respect to matters for

   which BK is to be engaged, other than as specifically set forth above.

10. BK is not aware of any past or present relationship that would disqualify BK from

   representing the Debtor.

                                       Billing Rates

11. BK’s billing rates for 2019 are as follows:

           Attorneys - $350.00 to $500.00 per hour
           Law Clerks/Paralegals - $175.00 per hour

12. BK shall promptly notify the Debtor, with a copy to the Office of the U.S. Trustee, of all

   changes in BK’s billing rates.

13. BK received a pre-petition retainer from the Debtor in the total amount of $12,000.00

   None of the pre-petition retainer was paid towards or on account of any antecedent debt

   owed to the Deponent’s firm by the Debtor within Bankruptcy Code §547 period.

   Furthermore, no payments other than the pre-petition retainer were received by

   Deponent’s firm within the Bankruptcy Code §547 period. Accordingly, Deponent

   submits that the pre-petition retainer received by Deponent’s firm is not a preferential or

   otherwise avoidable payment and that neither Deponent nor Deponent’s firm holds nor

   represents any adverse interest to the Debtor or its estate on matters in which Deponent

   seeks to be retained.

14. This retainer shall be applied towards Chapter 11 fees and expenses, and is therefore not

   to be considered an “evergreen retainer” as such term is more commonly known.

                                            10
   15. BK has agreed not to share compensation received in connection with the Debtor’s

       proceeding with any other entity, except as permitted under the Bankruptcy Code for

       sharing among members and associates of BK.

       WHEREFORE, your Deponent respectfully requests the entry of the order annexed to

the Application as Exhibit “B”, together with such other and further relief as is proper.




                                             /s/ Joseph Y Balisok
                                             Joseph Y. Balisok
Affirmed to before me this
13th day of May, 2019

/s/ Jesse L. Kaufman
Jesse L. Kaufman
Notary Public ~ State of New York




                                                11
EXHIBIT B




    12
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                               Chapter 11

                                                               Case No. 19-42177-cec
                                    Debtor.
----------------------------------------------------------X

    ORDER AUTHORIZING AND APPROVING RETENTION OF BALISOK &
 KAUFMAN PLLC AS ATTORNEYS FOR DEBTOR AND DEBTOR-IN-POSSESSION
             NUNC PRO TUNC AS OF THE PETITION DATE

        UPON the application, dated May 13, 2019 (the “Application”), of the above captioned

debtor and debtor-in-possession (the “Debtor”), seeking to retain Balisok & Kaufman PLLC

(“BK”) as attorneys to the Debtor pursuant to § 327(a) of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rule 2014 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”); and upon the Affidavit of Joseph Y. Balisok, Esq.

sworn to on May 8, 2019 (the “Balisok Affidavit”); and the Court having found that BK neither

holds nor represents an interest adverse to the Debtor or its estate, is disinterested within the

meaning of § 101(14) of the Bankruptcy Code, and that its employment is necessary and would

be in the best interest of the estate, it is hereby

        ORDERED that the Application is granted as set forth herein; and it is further

        ORDERED that, pursuant to § 327(a) of the Bankruptcy Code, the Debtor is authorized

to retain BK as its attorneys in this case, nunc pro tunc to the Petition Date, on the terms and

conditions set forth in the Application and Balisok Affidavit; and it is further

        ORDERED that pursuant to section 327(a), t BK shall seek compensation for legal

services and reimbursement of expenses upon an application to the Court, and upon notice and a

hearing pursuant to §§ 330 and 331 of the Bankruptcy Code, and Bankruptcy Rule 2014 and

                                                        13
E.D.N.Y.L.B.R.2014-1 and the Guidelines of the Office of the United States Trustee; and it is

further

          ORDERED that prior to any increases in BK rates, BK shall file a supplemental affidavit

with the Court and provide ten business days’ notice to the Debtor, the United States Trustee and

any official committee, which supplemental affidavit shall explain the basis for the requested rate

increases in accordance with Section 330(a)(3)(F) of the Bankruptcy Code and state whether the

Debtor has consented to the rate increase. The United States Trustee retains all rights to object to

any rate increase on all grounds including, but not limited to, the reasonableness standard

provided for in section 330 of the Bankruptcy Code, and all rates and rate increases are subject to

review by the Court; and it is further

          ORDERED, that BK shall apply any remaining amounts of its prepetition retainer as a

credit toward post-petition fees and expenses, after such post-petition fees and expenses are

approved pursuant to the first Order of the Court awarding fees and expenses to BK; and it is

further

          ORDERED that the Court shall retain jurisdiction to hear and determine all matters

arising from the implementation of this Order; and it is further

          ORDERED that if there is any inconsistency between the terms of this Order, the

Application, and the supporting Affidavit, the terms of this Order shall govern.

NO OBJECTION:


/s/
U.S. Trustee


                                                      Hon. Carla E. Craig
                                                      U.S. Chief Bankruptcy Judge



                                                 14
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        JUAN ALFARO DESIGN, INC,                                   Chapter 11

                                                                   Case No. 19-42177-cec
                                             Debtor.
----------------------------------------------------------X

                                     CERTIFICATE OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss: Brooklyn
COUNTY OF KINGS                    )

        I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the

United States of America, and pursuant to 28 U.S.C. § 1746, that on Monday, May 13, 2019, I

caused to be served a copy of 1) NOTICE OF APPLICATION TO EMPLOY AND RETAIN

BALISOK & KAUFMAN PLLC AS ATTORNEYS FOR THE DEBTOR, NUNC PRO

TUNC, AS OF THE FILING DATE, by regular mail upon each of the parties listed on the

“service-list” below by depositing true copies of same in sealed envelopes, with postage pre-paid

thereon, in an official depository of the United States Postal Service within the borough of

Brooklyn, in the City and State of New York.

Dated: Brooklyn, New York                            Respectfully submitted,
       May 13, 2019
                                                     /s/ Joseph Y. Balisok
                                                     Joseph Y. Balisok
                                                     Balisok & Kaufman, PLLC
                                                     Attorneys for Debtor
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11213
                                                     Tel. No. (718) 928-9607
                                                     Fax No. (718) 534-9747
                                                     Email: joseph@lawbalisok.com




                                                        15
                                      Service List

Rachel Wolf, Esq.
Office of the United States Trustee
201 Varick Street, Suite 1006
New York, NY 10014

150 Sullivan Street Realty, LLC
C/O HARVEY M GREENE ESQ
150 Sullivan St
Brooklyn, NY 11231-1113

Better Accounting Solutions
1650 Eastern Pkwy
Brooklyn, NY 11233-4804

Century Waste Services, LLC
623 Dowd Ave
Elizabeth, NJ 07201-2125

Chase Business
270 Park Ave
New York, NY 10017-2014

Con Edison
12 Gold St
Brooklyn, NY 11201

Financial Pacific Leasing
3455 S 344th Way
Auburn, WA 98001-9560

Forward Financing
100 Summer St # 1175
Boston, MA 02110-2106

Funding Circle
747 Front St Fl 4
San Francisco, CA 94111-1922

Kabbage, Inc.
130 W 25th St Fl 8
New York, NY 10001-7473

Lease Corporation of America
3150 Livernois Rd Ste 300

                                          16
Troy, MI 48083-5000

Liberty Industrial Gases and Welding Supplies
600 Smith St
Brooklyn, NY 11231-2116

M. Ludvik Engineering PC
55 Washington St Ste 555
Brooklyn, NY 11201-1089

MCRL
162 Industrial Blvd Ste 2A
Hanson, MA 02341-1538

NATIONWIDE Insurance & Financial Service
7111 Northern Blvd
Jackson Heights, NY 11372-1046

Partners Capital Investment Group
1330 Avenue of the Americas Fl 22
New York, NY 10019-5494

Penn Stainless Products, Inc.
190 Kelly Rd
Quakertown, PA 18951-4208

Scottrade Bank Equipment Finance
Scottrade Bank
700 Maryville Centre Dr
Saint Louis, MO 63141-5824

Swift Capital
3505 Silverside Rd
Wilmington, DE 19810-4905

TCF Equipment Finance
11100 Wayzata Blvd Ste 801
Minnetonka, MN 55305-5503

Virtua Computers
112 W 34th St Fl 18
New York, NY 10120-0001

Wells Fargo Forklift Lease
420 Montgomery St
San Francisco, CA 94104-1207

                                                17
Yarde Metals
999 Motor Pkwy
Hauppage, NY 11788




                     18
